 



Exhibit 10.61
 
HEALTHMARKETS, INC.
Agent’s Contribution to Equity Plan
(As Amended and Restated Effective April 5, 2006)
(“ACE”)
 

      Sponsoring Company   Participating Agencies
HealthMarkets, Inc.
  Cornerstone America,
9151 Boulevard 26
  a division of Mid-West National Life
North Richland Hills, Texas 76180
  Insurance Company of Tennessee
 
  Central Park Office Tower
 
  2350 Airport Freeway
 
  Suite 100
 
  Bedford, Texas 76022
 
   
 
  Success Driven Awards, Inc.
 
  c/o HealthMarkets, Inc.
 
  9151 Boulevard 26
 
  North Richland Hills, Texas 76180

For Information Contact:
Karie Graves
500 Grapevine Highway
Suite 300
Hurst, Texas 76054
(817) 255-3839
Karie.Graves@hmamg.com
As Amended and Restated: April 5, 2006

1



--------------------------------------------------------------------------------



 



HEALTHMARKETS, INC.
AGENTS’ CONTRIBUTION TO EQUITY PLAN (ACE)
ARTICLE I.
DEFINITIONS
     The following capitalized terms shall have the respective meaning assigned
to them below. If not otherwise defined in this plan document, capitalized terms
shall have the meaning assigned to them in MAC.
     1.1. “ACE” means this HealthMarkets Agents’ Contribution to Equity Plan, as
amended and restated effective April 5, 2006.
     1.2. “ACE Account” shall have the meaning set forth in Section 6.1 hereof.
     1.3. “Administrator” means HealthMarkets, or any person or persons
authorized by the Board of Directors of HealthMarkets (the “Board”) to
administer ACE.
     1.4. “Affiliates” means a wholly owned subsidiary of HealthMarkets.
     1.5. “Agent” means any independent insurance agent or independent field
services representative (“FSR”) who is a member of or contracted or associated
with a Participating Agency and who is not an employee of such Participating
Agency.
     1.6. “Agent Plan Administrative Committee” shall have the meaning set forth
in Section 2.8 hereof.
     1.7. “ASAP” shall mean the HealthMarkets Agents’ Stock Accumulation Plan,
as amended and restated as of April 5, 2006.
     1.8. “Base Monthly Contribution” means the maximum amount that a
Participant may contribute each month to his or her ACE Account (exclusive of
any Enhancement Amount), as calculated under the formula set forth in the
Contribution Addendum for each applicable Participating Agency, which Addenda
are incorporated by reference into this ACE plan document and in no event shall
the Base Monthly Contribution exceed $2,000.
     1.9. “Beneficiary” means the person or persons to whom a deceased
Participant’s benefits are payable under Section 8.9.
     1.10. “Board” shall mean the Board of Directors of HealthMarkets as
constituted from time to time.
     1.11. “Calendar Year” means the twelve-month period commencing on January 1
and ending on December 31.
     1.12. “Contract” means “Independent Insurance Agent Commission-Only
Contract and/or FSR Agreement between the Participant and a Participating
Agency.”

2



--------------------------------------------------------------------------------



 



     1.13. “Contribution” means the amount contributed under Article IV by any
Participant. All Contributions shall be in the form of an advance on each
Participant’s commissions and shall be recorded as such on such Participant’s
Debit Balance Account.
     1.14. “Contribution Addendum” means the addendum filed with the
Administrator by each Participating Agency setting forth the Base Monthly
Contribution for such Participating Agency’s participating Agents.
     1.15. “Credit Date” means the date that the Administrator will charge the
Participant’s Contributions to his or her Debit Balance Account and credit
Shares to the Participant’s ACE Account.
     1.16. “Debit Balance Account” means a separate book account of the monetary
transactions between a Participating Agency and Agent with respect to advances,
commissions, and related transactions on insurance policies and/or ancillary
products sold through a Participating Agency.
     1.17. “Disability” means a Participant’s physical or mental disability to
be determined by reference to the effective Social Security guidelines.
     1.18. “Dream Team I Shares” at any date of determination shall mean the
Initial Dream Team I Share Balance (as such term is defined in Section 8.5(a)
hereof ) less the number of Shares withdrawn from ACE as of such date in
accordance with Section 8.5(a); “Dream Team II Shares” at any date of
determination shall mean the Initial Dream Team II Share Balance (as such term
is defined in Section 8.5(b) hereof ) less the number of Shares withdrawn from
ACE as of such date in accordance with Section 8.5(b); and “Dream Team III
Shares” at any date of determination shall mean the Initial Dream Team III Share
Balance (as such term is defined in Section 8.5(c) hereof ) less the number of
Shares withdrawn from ACE as of such date in accordance with Section 8.5(c).
     1.19. “Dynamic Equity Fund Plan” or “DEF Plan” means the equity program
maintained by HealthMarkets for the benefit of agents contracted with
Participating Agencies, which program collectively includes ASAP, ACE and MAC.
     1.20. “Effective Date” means April 5, 2006.
     1.21. “Enhancement Amount” means the amount, if any, by which a Participant
elects under Section 4.3 to increase his or her monthly Contribution over the
Base Monthly Contribution.
     1.22. “Fair Market Value” of a Share shall be determined as of each
Valuation Date or Special Dividend Valuation Date, as applicable, by the Board
in good faith. In determining “Fair Market Value,” the Board will consider
(among other factors it deems appropriate) the valuation prepared by The
Blackstone Group (“Blackstone”) in the ordinary course of business for reporting
to its advisory board and investors. Within not more than ten (10) business days
following each Valuation Date or Special Dividend Valuation Date, as applicable,
Blackstone will deliver to the Board its current valuation, and within not more
than five (5) business days thereafter the Board shall deliver to the Sponsoring
Company, the Administrator and each Participating Agency its determination of
Fair Market Value of a Share as of the immediately preceding Valuation Date or
Special Dividend Valuation Date, as applicable. References throughout this plan
document to the “current” or “then” Fair Market Value or the Fair Market Value
“as of” a particular date shall be deemed to mean, in each case, the Fair Market
Value of a Share as of the immediately preceding Valuation Date or Special
Dividend Valuation Date, as applicable. Notwithstanding the foregoing, if there
is a regular public trading market for such Shares, “Fair Market Value” shall
mean, as of any given date, the mean between the highest and lowest reported
sales prices of a Share during normal business hours on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Shares are listed or on NASDAQ.

3



--------------------------------------------------------------------------------



 



     1.23. “HealthMarkets” means HealthMarkets, Inc. (formerly UICI), a Delaware
corporation.
     1.24. “Indebtedness” shall mean any and all indebtedness (including the
principal thereof and any and all interest accrued thereon) of a Participant
owing to HealthMarkets, a Participating Agency or any Affiliates, including but
not limited to the Participant’s and/or the Participant’s Sub-Agent (as that
term is defined in the then current Contract) Debit Balance Account, lead
account debt, Sub-Agent debt, and REAP advance of a Participating Agency or its
Affiliates.
     1.25. “MAC” means the HealthMarkets Matching Agency Contribution Plan, as
amended and restated effective April 5, 2006.
     1.26. “Participant” means any individual who contributed to ACE and who has
not experienced a complete withdrawal under Section 8.3, and any Agent who
becomes eligible for and elects to participate in ACE.
     1.27. “Participating Agency” means any insurance agency, company or other
organization, which, with the consent of the Sponsoring Company, adopts ACE.
     1.28. “Period of Ineligibility” means a period of twelve (12) full calendar
months during which a person who was a Participant in ACE prior to the
commencement of such period is not eligible to participate in ACE, in accordance
with Section 3.2, due to such Participant’s complete withdrawal under
Section 8.3(a).
     1.29. “Plan Year” means the Calendar Year.
     1.30. “Share” means a share of HealthMarkets’ Class A-2 common stock, $0.01
par value per share.
     1.31. “Special Dividend” means any cash dividend declared and paid by the
Sponsoring Company with respect to Shares that has been so designated by the
Board as a Special Dividend for purposes of ACE.
     1.32. “Special Dividend Valuation Date” shall mean the date on which the
Board designates and declares a Special Dividend.
     1.33. “Sponsoring Company”shall mean HealthMarkets.
     1.34. “Termination Date” means the date on which the Participant’s
contractual relationship with a Participating Agency is terminated due to such
Participant’s Disability or death, or the actual date on which the Participant
otherwise ceases to be a member of or contracted with a Participating Agency.
     1.35. “Valuation Date” shall mean each March 31, June 30, September 30 and
December 31 of each Plan Year
     1.36. “Years of Participation” means the number of consecutive full Plan
Years elapsed since the date the Participant first became eligible to
participate in ACE and filed with the Administrator a properly completed DEC
Participant’s Election Form subsequent to the end of such Participant’s most
recent Period of Ineligibility, if any.

4



--------------------------------------------------------------------------------



 



ARTICLE II.
GENERAL
     2.1. History and Purpose – HealthMarkets has established the following
plans for the benefit of agents contracted with Participating Agencies that sell
insurance policies and ancillary products issued by or reinsured by insurance
company subsidiaries of HealthMarkets and the FSRs that enroll members in
various membership associations:

  A.   the HealthMarkets Agents’ Contribution to Equity Plan I (“ACE I”), as
amended and restated as of July 1, 2004;     B.   the HealthMarkets Agents’
Contribution to Equity Plan II (“ACE II”), as adopted as of October 1, 2004;    
C.   the HealthMarkets Matching Agency Contribution Plan I (“MAC I”), as amended
and restated as of October 1, 2004; and     D.   the HealthMarkets Matching
Agency Contribution Plan II (“MAC II”), as adopted as of July 1, 2004.

Collectively, ACE I and ACE II are sometimes referred to herein as the “Agent
Contribution Plans”; MAC I and MAC II sometimes collectively referred to as the
“Agent Matching Plans”; and the Agent Contribution Plans and the Agent Matching
Plans, together with ASAP, are sometimes collectively referred to as the
“Dynamic Equity Fund” Plans” or “DEF” Plans. The Sponsoring Company maintains
the DEF Plans to promote the mutual interests of HealthMarkets and its
stockholders, on the one hand, and the agents contracted with Participating
Agencies that sell insurance policies and ancillary products issued by or
reinsured by insurance company subsidiaries of HealthMarkets and the FSRs that
enroll members in various membership associations, on the other hand. Through
the DEF Plans, the Sponsoring Company seeks to provide a continuing incentive to
such agents and FSRs to sell such insurance policies and ancillary products and
to enroll such members, thereby providing HealthMarkets and its stockholders
with the benefit of having agents and FSRs whose performance is motivated
through a closer identity of interests with HealthMarkets’ stockholders.
     2.2. Amended and Restated Agent Contribution Plans - As of the Effective
Date, (a) the Agent Contribution Plans shall be consolidated as one plan and
thereafter referred to as the “HealthMarkets Agents’ Contribution to Equity
Plan,” or “ACE”, (b) each of the Agent Contribution Plans shall be and is hereby
amended and restated in its entirety as provided in this plan document, and
(c) the Agent Matching Plans shall be consolidated as one plan and thereafter
referred to therein and herein as the “HealthMarkets Matching Agency
Contribution Plan,” or “MAC”.
     2.3. Shares – As of the Effective Time (as defined in the Agreement and
Plan of Merger, dated as of September 15, 2005 (the “Merger Agreement”), among
the Sponsoring Company and certain entities formed by Blackstone, DLJ Merchant
Banking Partners IV, L.P. and Goldman, Sachs & Co), (a) each share of
HealthMarkets common stock then owned by a Participant under any Agent
Contribution Plan shall be converted into the right to receive one Share (as
defined in Section 1.30 above) and shall thereafter be held under, and in
accordance with and subject to the terms of, ACE, and (b) each Matching Credit
then posted to a Participant’s Account under any Agent Matching Plan shall
represent an equivalent book credit representing one Share (as defined in
Section 1.30 above) and shall thereafter constitute a Matching Credit in
accordance with and subject to the terms of MAC. The rights and obligations of
the holders of each Share shall be as set forth in the Certificate of
Incorporation of

5



--------------------------------------------------------------------------------



 



HealthMarkets (the “Certificate of Incorporation”) to be effective as of the
Effective Time (as defined in the Merger Agreement), the terms of which are
specifically incorporated herein by reference thereto.
     2.4. Non-Qualified Plan. ACE is not intended to be a qualified plan under
Section 401(a) of the Internal Revenue Code of 1986 (the “Code”) or an employee
benefit plan under the Employee Retirement Income Security Act of 1974 (“ERISA”)
and is not subject to the vesting, funding, nondiscrimination, or other
requirements imposed on such plans by the Code and ERISA.
     2.5. Applicable Laws – ACE shall be construed and administered according to
the internal laws of the State of Texas.
     2.6. Gender and Number – Where the context requires, words in any gender
include the other gender, words in the singular include the plural, and words in
the plural include the singular.
     2.7. Evidence – Evidence required of anyone under ACE may include, but is
not limited to, valid certificates, affidavits, documents, or other information
considered pertinent and reliable by the Administrator.
     2.8. ACE Administration
     (a) Subject in all respects to the provisions hereof, the Sponsoring
Company hereby appoints the Administrator to control and manage the operation
and administration of ACE.
     (b) The Administrator shall appoint a committee (the “Agent Plan
Administrative Committee”), to consist of five persons, of which four persons
shall be members of management of the Company and one person shall be a
representative designated by The Blackstone Group (the “Blackstone Designee”).
The initial members of the Agent Plan Administrative Committee shall be William
J. Gedwed, Mark Hauptman, Bruce Madrid, Troy McQuagge and Matthew S. Kabaker
(who shall constitute the Blackstone Designee). Any vacancy occurring in the
Agent Plan Administrative Committee (by death or resignation or otherwise) may
be filled by the affirmative vote of a majority of the remaining members,
provided, however, that each such successor member of the Agent Plan
Administrative Committee shall be approved by The Blackstone Group.
     (c) The Agent Plan Administrative Committee shall act in an advisory
capacity to the Administrator and the Board in connection with the
administration of ACE. The Agent Plan Administrative Committee shall meet as, if
and when required under the terms of ACE, shall cause minutes of its proceedings
to be prepared and shall regularly report to the Board with respect to its
decisions and deliberations and otherwise upon the request of the Board. At all
meetings of the Agent Plan Administrative Committee, a majority of the members
(which for this purpose must include the Blackstone Designee) shall constitute a
quorum for the transaction of business, and the vote of a majority of the
members present at a meeting at which a quorum is in attendance shall be the act
of the Agent Plan Administrative Committee, in each case if and so long as
either the Board or the Blackstone Designee consents to the taking of such
action by the Agent Plan Administrative Committee.
     (d) Notice of meetings of the Agent Plan Administrative Committee shall be
made to each member within not less than two (2) business days prior to such
meeting, which notice shall be made either (i) in person, (ii) in writing,
(iii) by email, telecopy, or similar means, or (iv) by any other method
permitted by law. Any action which may be taken at a meeting of the Agent Plan
Administrative Committee may be taken without a meeting if a consent in writing,
setting forth the action so taken, shall be signed by all of the members, and
such consent shall have the same force and effect as a unanimous vote of such
members. The consent may be in one or more counterparts so long as each member
signs

6



--------------------------------------------------------------------------------



 



one of the counterparts. Members may participate in and hold a meeting by means
of a conference telephone or similar communications equipment by means of which
persons participating in the meeting can hear each other.
     (e) The Company shall indemnify and hold harmless, to the full extent
permitted by law, each of the members of the Agent Plan Administration Committee
against any and all losses, claims, damages or liabilities, joint or several,
and expenses (including without limitation reasonable attorneys’ fees and any
and all reasonable expenses incurred investigating, preparing or defending
against any litigation, commenced or threatened, or any claim, and any and all
amounts paid in any settlement of any such claim or litigation) to which such
member may become subject, insofar as such losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) or expenses arise out
of or are based upon the such person’s activities as a member of the Agent Plan
Administration Committee. The provisions of this Section 2.8(e) are intended to
be for the benefit of, and shall be enforceable by, each member of the Agent
Plan Administration Committee and their respective successors, heirs and
representatives.
     (f) A designee of each of the GS Investor Group and the DLJ Investor Group
shall be entitled to notice of, to attend and to observe the proceedings of each
meeting of the Agent Plan Administrative Committee. For this purpose “DLJ
Investor Group” shall mean DLJ Merchant Banking Partners IV, L.P., DLJ Offshore
Partners IV, L.P., MBP IV Investors, L.P., CSFB Strategic Partners Holdings III,
L.P. and any Permitted Transferee (as such term is defined in that certain
Stockholders Agreement, dated as of April 5, 2006, between HealthMarkets and the
stockholders named therein (the “Stockholders Agreement”)) thereof, and “GS
Investor Group” shall mean Mulberry Holdings I, LLC and Mulberry Holdings II,
LLC and any Permitted Transferee (as such term is defined in the Stockholders
Agreement) thereof.
     2.9. Action By the Sponsoring Company, Administrator, Agent Plan
Administrative Committee or Participating Agency – Any action required or
permitted to be taken by the Sponsoring Company, the Administrator, the Agent
Plan Administrative Committee or any Participating Agency under ACE shall be
taken by an officer duly authorized to take such action by the Board, the
Administrator, the Agent Plan Administrative Committee or the Participating
Agency, as the case maybe. If a Participating Agency is not a corporation, any
action required or permitted to be taken under ACE shall be by the individual or
individuals authorized to take such action on behalf of a Participating Agency,
as identified to Administrator. The Administrator shall have no duty to
investigate or confirm the validity of such identified individual’s authority to
act.
ARTICLE III.
PARTICIPATION
     3.1. Eligibility And Participation – Subject to Section 3.2, each Agent
will become eligible for participation in ACE after completion of one (1) full
Calendar Year following the date the Agent entered into a written Contract with
a Participating Agency during which the Agent is continuously contracted with a
Participating Agency. An Agent shall become a Participant in ACE as of the
January 1 next following the date the Agent completes the above-stated
eligibility requirements, if and so long as such Agent has filed with the
Administrator, within the time period determined by the Administrator from time
to time, a properly completed DEC Participant’s Election Form (the “DEC
Participant’s Election Form”).
     3.2. Termination – A Participant’s participation in ACE shall terminate
upon such Participant’s complete withdrawal under Section 8.3. Any Agent whose
ACE participation has

7



--------------------------------------------------------------------------------



 



terminated under this Section 3.2 due to a complete withdrawal under
Section 8.3(a) shall not again be eligible to participate in ACE until the
passage of twelve (12) full calendar months following the date of his or her
complete withdrawal; provided, however, the Administrator shall have the
authority (upon the approval of the Agent Plan Administrative Committee) to
waive the applicability of such waiting period for a Participant on a case by
case basis. Any Agent whose ACE participation has terminated under this
Section 3.2 due to a complete withdrawal under Section 8.3(b) shall not again be
eligible to participate in ACE until he or she satisfies the eligibility
provisions of Section 3.1.
     3.3. Participation Not Contract Of Employment – ACE does not constitute a
contract of employment, and ACE participation does not give any Participant the
right to be retained in the service of any Participating Agency or HealthMarkets
either as an employee or an independent contractor, nor to any right or claim to
any benefit under ACE, unless such right or claim has specifically accrued under
the terms of ACE.
ARTICLE IV.
PARTICIPANT CONTRIBUTIONS AND AMOUNTS TRANSFERRED FROM MAC
     4.1. Amount Available For Contribution – Subject to Section 4.3, the amount
available each month for a Participant to contribute into his or her ACE Account
shall be such Participant’s Base Monthly Contribution.
     4.2. Contributions – Notwithstanding any provision of ACE to the contrary,
a Participating Agency in its sole discretion may elect to suspend the right of
a Participant to make a monthly Contribution at any time. The monthly
Contribution for each Participant shall be equal to the dollar amount required
to purchase on the Credit Date, in accordance with Section 5.1 and Section 5.2,
the maximum possible number of whole Shares, based on the Fair Market Value of
such Shares on the applicable Credit Date, without exceeding the Participant’s
Base Monthly Contribution. If for a given month, the Base Monthly Contribution
is less than the Fair Market Value of one Share on the Credit Date, the
Participant will not be eligible to make a Contribution that month. For the
first twenty-four (24) months of an Agent’s participation under ACE, the excess,
if any, of a Participant’s Base Monthly Contribution over his or her actual
monthly Contribution shall be noted each month in a separate book account
maintained by the Administrator and aggregated with any excess attributable to
such Participant for prior months until the amount is sufficient to purchase one
whole Share. Such aggregate shall then be added to the next monthly
Contribution. Each month, the Participant’s Contribution, if any, shall be
recorded as an advance on the Participant’s Debit Balance Account and be
remitted to the Administrator.
     4.3. Enhancement Amount – At the commencement of participation under ACE, a
Participant may elect on the DEC Participant Election Form provided by the
Administrator to enhance his or her monthly Contribution by an amount chosen by
the Participant. A Participant’s elected Enhancement Amount may be equal to the
Participant’s Base Monthly Contribution, or a lesser, specified dollar amount.
Any election to contribute an Enhancement Amount may be modified or suspended
once during each calendar quarter by filing a new Election Form with the
Administrator at least thirty (30) days before the effective date of the
modification or suspension. Each month, the Participant’s Enhancement Amount, if
any, shall be recorded as an advance on the Participant’s Debit Balance Account
and shall be remitted to the Administrator.
     4.4. Election To Suspend Contributions – Each Participant may elect in
writing to suspend his or her Contributions as of the first day of any month.
Contributions may be resumed on the first business day of the month following
the receipt by the Administrator of a new Election Form filed by the
Participant. If the Participant does not resume Contributions to ACE within
twelve (12) months after the date of the Participant’s last Contribution, the
Participant shall be deemed to have elected a complete withdrawal under
Section 8.3.

8



--------------------------------------------------------------------------------



 



     4.5. Transfers From MAC and Other Programs – Subject to the terms of MAC,
Shares or cash representing vested MAC Credits (as that term is defined in MAC)
credited to an Agent under MAC may be transferred to ACE from time to time.
Transferred Shares shall be credited to such Participant’s ACE Account as soon
as administratively practicable following the date such Shares are transferred
from MAC. Transferred cash will be invested on behalf of the Participant in the
number of Shares equal to the amount of cash transferred divided by the Fair
Market Value of each such Share as of the date of transfer and will be credited
to such Participant’s ACE Account as soon as administratively practicable
following the date such cash is transferred and invested. In addition, in the
discretion of the Administrator (upon the approval of the Agent Plan
Administrative Committee), Shares or cash representing certain credits awarded
to an Agent under other programs maintained by HealthMarkets or a Participating
Agency may be transferred to ACE from time to time. Such transfers shall be
administered in the same manner as are transfers from MAC.
ARTICLE V.
PLAN INVESTMENTS
     5.1. Investment In Shares – The Sponsoring Company through the
Administrator will invest each Participant’s ACE Contributions and any cash
transferred on behalf of such Participant from MAC in whole Shares. Shares
acquired under this Plan may be newly issued Shares, Shares acquired by open
market purchase (in the event that there is a regular public trading market for
such Shares) and/or Shares acquired from a Participant upon a Participant’s
withdrawal under Section 8.3 hereof, as determined by the Sponsoring Company in
its sole discretion. Investment of the Participant’s Contributions will be made
on the Credit Date. Investment of MAC transferred cash will be made as soon as
administratively practicable following the date such cash is transferred from
MAC. Expenses incurred in making such investments, including brokerage
commissions and transfer taxes, if any, may be paid from the Participant’s
Contribution and cash transferred on behalf of such Participant from MAC, if
any.
     5.2. Share Price – If there is a regular public trading market for Shares,
in any month the Sponsoring Company through the Administrator may purchase
Shares (using borrowed funds) over a period of time prior to and including any
Credit Date to facilitate the orderly acquisition of Shares for Participant’s
ACE Accounts, and the price of each whole Share credited to any Participant on
the Credit Date for such month shall equal the Fair Market Value of such Shares
on the date of purchase.
ARTICLE VI.
PARTICIPANT ACE ACCOUNTS
     6.1. Participant ACE Accounts – The Sponsoring Company shall maintain under
a trust established for such purpose a separate account (an “ACE Account”) for
each Participant reflecting the Shares purchased by the Sponsoring Company on
behalf of such Participant and the cash and cash equivalents, if any (and
investment earnings thereon), to which such Participant is entitled pursuant to
Section 6.3 hereof. Shares in a Participant’s ACE Account shall be held in
book-entry, uncertificated form. Each Participant shall be the beneficial owner
of all Shares in his or her ACE Account.
     6.2. Dividends – The amount of cash dividends, if any, with respect to
Shares held in a Participant’s ACE Account shall be distributed to such
Participant not later than two and one-half months after the close of the Plan
Year in which such dividends are received by the Administrator, unless the

9



--------------------------------------------------------------------------------



 



Administrator at the direction of the Sponsoring Company, in its sole
discretion, applies such dividends to such Participant’s Debit Balance Account.
     6.3. Special Dividends – Notwithstanding anything in Section 6.2 to the
contrary, the Administrator shall have the authority (upon the approval of the
Agent Plan Administrative Committee) to cause the amount that a Participant
would have otherwise received in cash pursuant to a Special Dividend, if any,
with respect to Shares held in the Participant’s ACE Account at the time of such
Special Dividend (the “Special Dividend Proceeds”) to be credited to the
Participant’s ACE Account and subject to the provisions of this Section 6.3
until such time as the Participant experiences a “Complete Withdrawal” under
Section 8.3 of ACE or is entitled to special withdrawal rights under Section 8.5
hereof. Any Special Dividend Proceeds held in a Participant’s ACE Account
(i) shall be promptly invested in direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof, in each case with maturities not exceeding two
years or (ii), upon the direction of the Participant, shall be converted into
the nearest whole number of Shares that the Participant could have purchased
with such Special Dividend Proceeds at the Fair Market Value per Share
determined as of the applicable Special Dividend Valuation Date. Upon
declaration and designation by the Board of a Special Dividend, the
Administrator shall promptly notify each Participant of (w) the amount per Share
of such Special Dividend, (x) the expected date of payment of such Special
Dividend, (y) the Fair Market Value per Share determined as of the applicable
Special Dividend Valuation Date and (z) the whole number of Shares that a
Participant would be entitled to receive pursuant to such Special Dividend upon
such Participant’s election to receive Shares, and a Participant shall have
30 days after receipt of such notice to notify the Administrator of his or her
election to have credited to such Participant’s ACE Account cash or Shares as
provided in the immediately preceding sentence. Such cash or Shares shall be
credited to the Participant’s ACE Account in each case not later than the 15th
day of the third month after the close of the Plan Year in which such dividends
are received by the Administrator, unless the Administrator at the direction of
the Sponsoring Company, in its sole discretion, applies such Special Dividend
Proceeds to a Participant’s Debit Balance Account.
     6.4. Valuation And Statement of Plan Interest – The Administrator shall
provide each Participant with monthly statements reflecting the value of his or
her ACE Account, which monthly statement shall designate and set forth (a) the
total number of Shares in such Participant’s ACE Account, (b) the number of
Shares in such Participant’s ACE Account designated as Dream Team I Shares,
Dream Team II Shares and Dream Team III Shares, (c) the total number of MAC
Credits then posted to such Participant’s MAC Account, (d) the number of
Founder’s Credits then posted to such Participant’s MAC Account, (e) the number
of Forfeiture Credits that would be posted to such Participant’s MAC Account
assuming allocation of the Forfeiture Pool as of such reporting date, (f) the
amount of cash and cash equivalents, if any, then credited to such Participant’s
ACE Account, and (g) such other information as the Administrator may from time
to time determine. Shares in the ACE Account shall be valued as of any date at
Fair Market Value as determined as of the immediately preceding Valuation Date.
     6.5. Nonforfeitable Interest – A Participant’s ACE Account shall be fully
vested and nonforfeitable at all times.
ARTICLE VII.
STOCKHOLDER RIGHTS
     7.1. Voting Rights – With respect to each annual or special meeting of
HealthMarkets stockholders, the Sponsoring Company will send to each Participant
a copy of the proxy soliciting material for the meeting sent to HealthMarkets
stockholders generally, if any, together with a form requesting instructions on
how to vote the number of voting Shares credited to the Participant’s ACE
Account as of the record date. The Sponsoring Company through the Administrator
will hold in confidence the voting instructions received.

10



--------------------------------------------------------------------------------



 



     7.2. Tender And Exchange Rights – The Sponsoring Company shall provide each
Participant with such notices and information statements as are provided to
HealthMarkets stockholders generally with respect to a tender or exchange offer
together with a form requesting instructions on how to direct HealthMarkets to
act with respect to the Shares credited to such Participant’s ACE Account. To
the extent legally possible, the Administrator and HealthMarkets shall hold any
such direction in confidence.
ARTICLE VIII.
DISTRIBUTION, WITHDRAWAL, AND BENEFICIARY
     8.1. Manner of Distribution –
     (a) Upon a Participant’s withdrawal under Section 8.3, the Administrator
will deduct from the Participant’s ACE Account a number of Shares as is
necessary to discharge such Participant’s Indebtedness owing to HealthMarkets, a
Participating Agency or its Affiliates, based on the then Fair Market Value of
such Shares; provided, however, that the Administrator shall not deduct such
Shares from the Participant’s ACE Account in the event that HealthMarkets, a
Participating Agency or its Affiliates, as applicable, waives its rights to
utilize amounts vested under this Plan as collateral for Indebtedness owing to
HealthMarkets, a Participating Agency or its Affiliates. Such a waiver of
collateral rights under this Plan shall not constitute a waiver, release or
modification of any Indebtedness owed by an Agent to HealthMarkets, a
Participating Agency or its Affiliates. Any remaining Shares shall be
distributed in kind to the withdrawing Participant within sixty five (65) days,
unless (a) such Participant shall request in writing at the time of his or her
withdrawal that the distribution of his or her ACE Account be in cash and
(b) the Sponsoring Company shall consent (which consent may be withheld in the
sole discretion of the Sponsoring Company) to the distribution of such
Participant’s ACE Account in cash.
     (b) Shares purchased pursuant to this Section 8.1, if any, shall be
purchased in accordance with the following provisions, as applicable:

  1.   Shares purchased under this Section 8.1 pursuant to a complete withdrawal
under Section 8.3(a) or Section 8.3(b) (other than a complete withdrawal under
Section 8.3(b) due to the occurrence of a Termination Date attributable to the
termination of a Participant’s Contract for “cause,” which shall be governed by
the succeeding paragraph) shall be redeemed as provided in Article IX, Section 1
of the Certificate of Incorporation at a redemption price equal to the Fair
Market Value of such Shares as determined as of the Valuation Date immediately
preceding the applicable withdrawal date; and     2.   Shares purchased under
this Section 8.1 pursuant to a complete withdrawal under Section 8.3(b) due to
the occurrence of a Termination Date attributable to the termination of a
Participant’s Contract for “cause” shall be redeemed as provided in Article IX,
Section 1 of the Certificate of Incorporation at a redemption price equal to the
lesser of (i) the aggregate price paid by the Participant for the Shares being
redeemed and (ii) the Fair Market Value of such Shares as determined as of the
Valuation Date immediately preceding the applicable withdrawal date.     3.  
The payment for Shares in cash as herein provided in this Section 8.1(b) shall
in all events be governed by and subject to the specific provisions respecting
redemption of Shares set forth in Article IX, Section 1 of the Certificate of
Incorporation and the provisions of Section 8.7 hereof.

11



--------------------------------------------------------------------------------



 



     8.2. Partial Withdrawals –
     (a) A Participant who is at least 55 years of age may elect in writing on a
form provided by the Administrator to make a partial withdrawal from his or her
ACE Account prior to his or her Termination Date and remain eligible to
participate in ACE, if and so long as the Fair Market Value of the Shares
remaining in such Participant’s ACE Account as of the date of any such partial
withdrawal is in excess of 150% of the principal amount of and accrued interest
on Participant’s Indebtedness owing to HealthMarkets, a Participating Agency or
its Affiliates. Such election may be made only once every Calendar Year as
follows:

  1.   In the case of a Participant who has attained the age of fifty five (55),
the Participant may withdraw in any Calendar Year up to ten percent (10%) of the
value in his or her ACE Account (as of the date such withdrawal is paid), to the
nearest whole Share.     2.   In the case of a Participant who has attained the
age of sixty (60), the Participant may withdraw in any Calendar Year up to
twenty percent (20%) of the value in his or her ACE Account (as of the date such
withdrawal is paid), to the nearest whole Share.     3.   Upon a Participant’s
receipt of a notice of an intent to levy or a valid federal or state levy, a
Participant may request to withdraw in cash a value equal to the lesser of
(i) the amount of the levy and (ii) an amount equal to the Fair Market Value of
the Shares remaining in such Participant’s ACE Account as of the date of any
such partial withdrawal in excess of 150% of the principal amount of and accrued
interest on Participant’s Indebtedness owing to HealthMarkets, a Participating
Agency or its Affiliates. Upon approval of the Agent Plan Administrative
Committee, the Participant will be permitted to make such withdrawal and payment
in cash hereunder will be made to the applicable state taxing authority and/or
Internal Revenue Service, as instructed by the tax levy.

     (b) All partial withdrawals shall be distributed in kind in Shares, unless
(a) the withdrawing Participant shall request in writing on a form provided by
the Administrator at the time of his or her withdrawal that the distribution be
in cash and (b) the Sponsoring Company shall consent (which consent may be
withheld in the sole discretion of the Sponsoring Company) to the distribution
in cash. In the event that distribution under this Section 8.2 is made in cash,
the Shares representing the partial withdrawal shall be purchased from the
withdrawing Participant’s ACE Account at a price per Share equal to the then
Fair Market Value of such Shares as determined as of the Valuation Date
immediately preceding the applicable withdrawal date. The payment for Shares as
herein provided in this Section 8.2 shall in all events be governed by and
subject to the specific provisions respecting redemption of Shares set forth in
Article IX, Section 1 of the Certificate of Incorporation and the provisions of
Section 8.7 hereof.
     8.3. Complete Withdrawal – A complete withdrawal of all Shares from a
Participant’s ACE Account shall occur when:

  (a)   The Administrator receives, on a form provided by the Administrator, the
Participant’s written election to withdraw from ACE; or     (b)   The
Participant experiences a Termination Date.

12



--------------------------------------------------------------------------------



 



     All complete withdrawals shall be distributed in accordance with
Section 8.1.
     8.4. Special Tax Withdrawal — In the case of a Participant who incurs a
federal or state personal income tax liability upon (i) the vesting of Matching
Credits under MAC and subsequent transfer of Shares pursuant to Section 4.5 of
ACE or (ii) pursuant to the crediting of Special Dividend Proceeds to such
Participant’s ACE Account as provided for under Section 6.3 of ACE, the
Participant may elect to withdraw in cash (x) up to thirty five percent (35%) of
the Fair Market Value of Matching Credits then vesting and Shares transferred
(with Fair Market Value determined as of the December 31 immediately preceding
the date of such vesting and transfer), with respect to the vesting of Matching
Credits under MAC as described in clause (i) above, and (y) up to thirty five
percent (35%) of such Special Dividend Proceeds, with respect to the crediting
of Special Dividend Proceeds to such Participant’s ACE Account as described in
clause (ii) above. The payment in cash hereunder will be made on or before
April 15 to the State Taxing Authority and/or Internal Revenue Service, as
instructed by the Participant.
     8.5. Special ACE Distributions and Withdrawals
     (a) As of the January 1 immediately following the Calendar Year in which a
Participant shall have completed ten (10) Years of Participation in ACE (such
January 1 herein referred to as the “Initial Dream Team I Withdrawal Date”), the
Participant shall have the right to elect to withdraw a number of Shares equal
to not more than fifty percent (50%) of the Shares in the Participant’s ACE
Account as of such Initial Dream Team I Withdrawal Date (the “Initial Dream Team
I Share Balance”), provided that the Participant then meets the Special ACE
Distribution and Withdrawal Conditions as set forth in Section 8.6 below. As of
each January 1 of each of the four (4) Calendar Years succeeding the Initial
Dream Team I Withdrawal Date, the Participant shall have the right to elect to
withdraw a number of Shares equal to not more than twelve and one half percent
(12.5%) of the Initial Dream Team I Year Balance, plus any Shares that the
Participant could have withdrawn, but did not elect to withdraw, on the prior
January 1 pursuant this subparagraph (a), provided that the Participant then
meets the Special ACE Distribution and Withdrawal Conditions as outlined in
Section 8.6 below. As of each January 1 thereafter, the Participant shall have
the right to elect to withdraw a number of Shares equal to 100% of the then
remaining Initial Dream Team I Share Balance to the extent such Shares were not
previously withdrawn pursuant to the terms of this subparagraph, provided that
the Participant then meets the Special ACE Distribution and Withdrawal
Conditions as outlined in Section 8.6 below.
     (b) As of the January 1 immediately following the Calendar Year in which a
Participant shall have completed fifteen (15) Years of Participation in ACE
(such January 1 herein referred to as the “Initial Dream Team II Withdrawal
Date”), the Participant shall have the right to elect to withdraw a number of
Shares equal to not more than fifty percent (50%) of the Shares in the
Participant’s ACE Account acquired during the five (5) Calendar Years
immediately preceding such Dream Team II Withdrawal Date (either through
contributions under ACE or the vesting of MAC Credits) (the “Initial Dream Team
II Share Balance”), provided that the Participant then meets the Special ACE
Distribution and Withdrawal Conditions as set forth in Section 8.6 below. As of
each January 1 of each of the four (4) Calendar Years succeeding the Initial
Dream Team II Withdrawal Date, the Participant shall have the right to elect to
withdraw up to fifty percent (50%) of

  (i)   the Initial Dream Team II Share Balance, less     (ii)   the number of
Shares, if any, initially withdrawn pursuant to the immediately preceding
sentence and the number of Shares, if any, previously withdrawn pursuant to this
sentence;

13



--------------------------------------------------------------------------------



 



provided that the Participant then meets the Special ACE Distribution and
Withdrawal Conditions as outlined in Section 8.6 below. As of each January 1
thereafter, the Participant shall have the right to elect to withdraw a number
of Shares equal to 100% of any Shares not previously withdrawn pursuant to the
two preceding sentences, provided that the Participant then meets the Special
ACE Distribution and Withdrawal Conditions as outlined in Section 8.6 below.
     (c) As of each January 1 following the Calendar Year in which a Participant
shall have completed sixteen (16) Years of Participation in ACE (each such
January 1 herein referred to as a “Dream Team III Withdrawal Date”), a
Participant shall have the right to elect to withdraw up to fifty percent (50%)
of the Shares in the Participant’s ACE Account acquired during the Calendar Year
immediately preceding such Dream Team III Withdrawal Date (either through
contributions under ACE or the vesting of MAC Credits) plus any Shares that the
Participant could have withdrawn, but did not elect to withdraw, on the prior
January 1 pursuant this subparagraph (c), provided that the Participant then
meets the Special ACE Distribution and Withdrawal Conditions as set forth in
Section 8.6 below.
     (d) A Participant shall have the right to withdraw cash or Shares held in
his or her ACE Account pursuant to the payment of Special Dividend Proceeds at
the same time and in the same percentages as provided for in Sections 8.5(a),
(b) and (c) above.
     (e) The value of the Shares withdrawn, if applicable, shall be the Fair
Market Value of such Shares on the Valuation Date immediately preceding the
applicable withdrawal date and shall be distributed in accordance with
Section 8.1 of ACE. If the Participant and/or the Participant’s SubAgent (as
that term is defined in the applicable Sales Leader Addendum by and between the
Participant and a Participating Agency (the “Addendum”) has Indebtedness owing
to HealthMarkets, a Participating Agency and/or its Affiliates, on the date that
the Sponsoring Company through the Administrator receives the Participants’ ACE
special withdrawal request pursuant to this Section 8.5, the Sponsoring Company
through the Administrator may on such date deduct the amount of the Indebtedness
from the value of the ACE Account prior to making distribution under this
Section 8.5, which deduction shall be based on the Fair Market Value of such
Shares as determined as of the immediately preceding Valuation Date.
     8.6. Special ACE Distribution and Withdrawal Conditions – For purposes of
the foregoing Section 8.5, a Participant shall have been deemed to have met the
“Special ACE Distribution and Withdrawal Conditions” upon satisfaction of each
of the following conditions:

  (a)   The Participant’s Contract shall be in full force and effect with a
Participating Agency;     (b)   At the time of the Administrator’s receipt of
the Participant’s ACE withdrawal request, the then remaining balance of the
Participant’s ACE Account shall be in excess of the principal amount of and
accrued interest on the Indebtedness; and     (c)   The Participant shall not
otherwise have taken any action prohibited under the terms of the Contract with
a Participating Agency.

     Whether the Participant has satisfied the Special ACE Distribution and
Withdrawal Conditions shall be determined by the Sponsoring Company in its sole
discretion.
     8.7. Share Purchase – It is the intent of the Sponsoring Company to
accommodate requests from Participants that the Sponsoring Company purchase
Shares that such Participants offer for sale to the Sponsoring Company upon such
Participants’ withdrawal from ACE. However, the Sponsoring Company shall not
have any obligation to purchase such Shares. In making the determination whether
to purchase such Shares, the Sponsoring Company may consider, among other
factors, (i) the availability

14



--------------------------------------------------------------------------------



 



under or limitations imposed by any credit agreement or other debt instrument to
which the Sponsoring Company may be subject and (ii) the Sponsoring Company’s
capital and liquidity position, as well as such other factors as the Sponsoring
Company, in good faith, deems appropriate. Notwithstanding the foregoing, the
Sponsoring Company shall not purchase any Shares acquired upon vesting of MAC
Credits that have been held by a Participant for less than six months. The
Sponsoring Company’s purchase of Shares in a particular case will not create any
actual or implied obligation to purchase Shares in any future case.
     8.8. Payments To Persons Who Are Incompetent – In the event that a
Participant or Beneficiary is declared incompetent and the Administrator
receives satisfactory evidence that a conservator or other person legally
charged with the care of the Participant’s or Beneficiary’s person or estate has
been appointed, the amount of any distribution to which such Participant or
Beneficiary is entitled to receive under ACE in accordance with Sections 8.1,
8.2, 8.3, 8.4, 8.5 and 8.6 shall be paid to the conservator or other person
legally charged with the care of the Participant’s or Beneficiary’s person or
estate.
     8.9. Interests Not Transferable – Except when permitted by the Sponsoring
Company, in its sole discretion, in the case of a tax lien levied by the
Internal Revenue Service against the Participant as an individual taxpayer, a
Participant’s ACE Account may not be voluntarily assigned, alienated or
encumbered. In addition, to the extent permitted by law, a Participant’s ACE
Account may not be involuntarily assigned, alienated or encumbered.
Notwithstanding the foregoing, a Participant shall assign his or her ACE Account
to a Participating Agency as security for the Participant’s Debit Balance
Account and other Indebtedness to HealthMarkets, a Participating Agency or its
Affiliates.
     8.10. Designation Of Beneficiary – Each Participant may designate, by
signing a form furnished by the Administrator, any legal person or persons (who
may be designated contingent or successive) to whom the Participant’s ACE
Account is to be distributed in the event of the Participant’s death, subject to
repayment of Participant’s Indebtedness to HealthMarkets, a Participating Agency
or its Affiliates, including but not limited to any amount reflected in the
Participant’s Debit Balance Account. A Beneficiary designation will be effective
upon the acknowledged receipt by the Administrator of an executed Beneficiary
designation form submitted by a living Participant. Any newly submitted
Beneficiary designation form shall cancel all earlier Beneficiary designations.
     8.11. Certificate of Incorporation – For the purposes of clarity, each
Share purchased pursuant to or transferred to a Participant’s ACE Account under
ACE shall be subject to the provisions of the Certificate of Incorporation,
including any transfer, forced sale, redemption and other restrictions set forth
therein.
ARTICLE IX.
AMENDMENT AND TERMINATION OF ACE
     9.1. Amendment –
          (a) The Sponsoring Company reserves the right to amend ACE at any time
for any reason; provided, however, that (i) no amendment shall reduce the number
of Shares in a Participant’s ACE Account or restrict the right of a Participant
to withdraw under Sections 8.2, 8.3, 8.4, 8.5 and 8.6 any amounts credited to
his or her ACE Account prior to such amendment, and (ii) to the extent required
by applicable law or regulation, any proposed amendment to the Plan will be
subject to approval of the shareholders of HealthMarkets if such amendment would
have the effect of (x) materially increasing the benefits accruing to
Participants under the Plan, (y) materially increasing the aggregate number of
securities that may be issued under the Plan or (z) materially modifying the
requirements as to eligibility for participation in the Plan.

15



--------------------------------------------------------------------------------



 



          (b) Any Participating Agency may, with approval of the Sponsoring
Company, amend the Base Monthly Contribution for such Participating Agency’s
participating Agents at any time by filing an amended Contribution Addendum with
the Administrator. Amendments will become effective for Contributions made
forty-five (45) days after notice of any such amendment is distributed to
Participants in accordance with procedures established by the Administrator, in
its sole discretion, from time to time.
     9.2. Termination of the Plan – While the Sponsoring Company expects and
intends to continue ACE, the Sponsoring Company reserves the right to terminate
ACE at any time. ACE will terminate as to all Participants on the first to occur
of the following:

  (a)   The date ACE is terminated by the Sponsoring Company,     (b)   The date
that HealthMarkets is judicially declared bankrupt or insolvent, or     (c)  
The date of the dissolution, merger, consolidation, or reorganization of
HealthMarkets, or the sale of all or substantially all of HealthMarkets’ assets,
except that arrangements may be made whereby ACE will be continued by any
successor to HealthMarkets or any purchaser of all or substantially all of
HealthMarkets’ assets, in which case the successor or purchaser will be
substituted for HealthMarkets under ACE.

     9.3. Withdrawal Of Participating Agency – A Participating Agency may
withdraw its participation in ACE, or the Sponsoring Company through the
Administrator may terminate any Participating Agency’s participation, in each
case by submitting written notification of such withdrawal or termination to the
other party at least thirty (30) days prior to the effective date of such
withdrawal or termination of participation. Subject to Section 9.4, as of the
effective date of any such withdrawal or termination of participation, all
Participants who are then contracted or associated with such Participating
Agency will be deemed to have experienced a Termination Date.
     9.4. Payments on Termination – On termination of ACE under Section 9.2,
each Participant’s ACE Account will be distributed to the Participant in
accordance with Article VIII. Upon withdrawal or termination of a Participating
Agency under Section 9.3, each affected Participant’s ACE Account will be
distributed to the Participant in accordance with Article VIII, unless the
Sponsoring Company consents, in its sole discretion, to such Participant’s
continuation in ACE.
     9.5. Notice of Amendment – The Administrator will notify affected
Participants and Beneficiaries of any material amendment or termination of ACE.
     9.6. Prior Plan Agreements Superseded. The terms of ACE as herein set forth
shall supersede in all respects and be in complete substitution for all other
prior agreements and understandings with respect to the subject matter hereof,
including without limitation the terms of ACE I and ACE II.
     9.7. Rights of Participants – Subject in all respects to the right of the
Sponsoring Company as provided in Section 9.1 hereof to amend ACE at any time
and the right of the Sponsoring Company to terminate ACE as provided in
Section 9.2 hereof at any time, it is agreed and hereby acknowledged that the
obligation, if any, to maintain ACE shall be and remain solely the obligation of
HealthMarkets in its capacity as Sponsoring Company and not the obligation of
any of HealthMarkets’ subsidiaries, and no Participant hereunder shall have
recourse to or other rights against any of HealthMarkets’ subsidiaries in

16



--------------------------------------------------------------------------------



 



connection with the maintenance or administration of ACE. Notwithstanding the
foregoing, the Sponsoring Company reserves the right to maintain and/or
administer ACE through one or more of its subsidiaries.

17



--------------------------------------------------------------------------------



 



HealthMarkets, Inc.
Agents’ Contribution to Equity
ACE
Contribution Addendum

     
Participating Agency:
  Cornerstone America,
 
  a division of Mid-West National Life Insurance
 
  Company of Tennessee
 
  Central Park Office Tower
 
  2350 Airport Freeway
 
  Suite 100
 
  Bedford, Texas 76022

In accordance with Sections 1.8 and 4.1 of ACE, each Participant’s Base Monthly
Contribution shall be calculated as a percentage of such Participant’s
commissions, as set forth below; provided that a Participant’s Base Monthly
Contribution shall never exceed $2,000 in the aggregate from commissions and/or
compensation received from all Participating Agencies.

  A.   Commissions from personal production.

  1.   One percent (1%) of the first year commissions posted to the
Participant’s Debit Balance Account in the immediate preceding month; plus    
2.   Twenty-five percent (25%) of renewal commissions posted to the
Participant’s Debit Balance Account in the immediate preceding month.

  B.   Override commissions for all Field Leader levels.

  1.   One percent (1%) of the first year commissions posted to the
Participant’s Debit Balance Account in the immediate preceding month; plus    
2.   Twenty percent (20%) of the renewal commissions posted to the Participant’s
Debit Balance Account in the immediate preceding month.

     This Addendum is effective as of April 5, 2006.

                  HealthMarkets, Inc.   Cornerstone America, a division of
Mid-West National Life Insurance Company of Tennessee
 
               
By:
      By:        
 
 
 
   
Printed Name:
      Printed Name:        
 
 
 
     
 
   
Title:
      Title:        
 
 
 
   

18



--------------------------------------------------------------------------------



 



HealthMarkets, Inc.
Agents’ Contribution to Equity Plan
ACE
Contribution Addendum

     
Participating Agency:
  Success Driven Awards, Inc.
 
  c/o HealthMarkets
 
  9151 Boulevard 26
 
  North Richland Hills, Texas 76180

     In accordance with Sections 1.8 and 4.1 of ACE, each Participant’s Base
Monthly Contribution shall be calculated as a percentage of such Participant’s
field services representative compensation (“FSR Compensation”), as set forth
below; provided that a Participant’s Base Monthly Contribution shall never
exceed $2,000 in the aggregate from commissions and/or compensation received
from all Participating Agencies.

  A.   FSR Compensation from personal production.

  1.   One percent (1%) of the first year FSR Compensation posted to the
Participant’s Debit Balance Account in the immediate preceding month; plus    
2.   Twenty-five percent (25%) of FSR Compensation posted to the Participant’s
Debit Balance Account in the immediate preceding month.

  B.   Override FSR Compensation for all Field Leader levels.

  1.   One percent (1%) of the first year FSR Compensation posted to the
Participant’s Debit Balance Account in the immediate preceding month; plus    
2.   Twenty percent (20%) of the renewal FSR Compensation posted to the
Participant’s Debit Balance Account in the immediate preceding month.

     This Addendum is effective as of April 5, 2006.

                  HealthMarkets, Inc.   Success Driven Awards, Inc.    
 
               
By:
      By:        
 
 
 
   
Printed Name:
      Printed Name:        
 
 
 
     
 
   
Title:
      Title:        
 
 
 
   

19



--------------------------------------------------------------------------------



 



EXHIBIT A
HealthMarkets, Inc.
Agents’ Contribution to Equity Plan
(“ACE”)
First Amendment
     This First Amendment (the “First Amendment”) amends that certain
HealthMarkets, Inc. Agents’ Contribution to Equity Plan as amended and restated
effective April 5, 2006 (“ACE”) as and solely to the extent expressly set forth
herein. Except as otherwise expressly stated in this First Amendment, all
capitalized terms used herein shall have the meanings assigned to those terms
under ACE.
     1. Pursuant to Section 9.1(a) of ACE, HealthMarkets, Inc. (the “Company”)
hereby amends Section 1.22 of ACE by deleting Section 1.22 in its entirety and
inserting in lieu thereof and in substitution therefor the following:
“Fair Market Value” of a Share shall be determined as of each Valuation Date or
Special Dividend Valuation Date, as applicable, by the Board in good faith. In
determining “Fair Market Value,” the Board will consider (among other factors it
deems appropriate) the valuation prepared by The Blackstone Group (“Blackstone”)
in the ordinary course of business for reporting to its advisory board and
investors. Within not more than ten (10) business days following each Valuation
Date or Special Dividend Valuation Date, as applicable, within not more than
eighty-five (85) business days following the Valuation Date coinciding with
December 31, 2006, and within not more than forty (40) business days following
the Valuation Date coinciding with December 31 of each Plan Year thereafter,
Blackstone will deliver to the Board its current valuation, and within not more
than five (5) business days thereafter the Board shall deliver to the Sponsoring
Company, the Administrator and each Participating Agency its determination of
Fair Market Value of a Share as of the immediately preceding Valuation Date or
Special Dividend Valuation Date, as applicable. References throughout this plan
document to the “current” or “then” Fair Market Value or the Fair Market Value
“as of” a particular date shall be deemed to mean, in each case, the Fair Market
Value of a Share as of the immediately preceding Valuation Date or Special
Dividend Valuation Date, as applicable. Notwithstanding the foregoing, if there
is a regular public trading market for such Shares, “Fair Market Value” shall
mean, as of any given date, the mean between the highest and lowest reported
sales prices of a Share during normal business hours on the New York Stock
Exchange Composite Tape or, if not listed on such exchange, on any other
national securities exchange on which the Shares are listed or on NASDAQ.”
     2. Pursuant to Section 9.1(a) of ACE, the Company hereby amends Section 8.4
of ACE by deleting Section 8.4 in its entirety and inserting in lieu thereof and
in substitution therefor the following:
“Special Tax Withdrawal — In the case of a Participant who incurs a federal or
state personal income tax liability upon (i) the vesting of Matching Credits
under MAC and subsequent transfer of Shares pursuant to Section 4.5 of ACE or
(ii) pursuant to the crediting of Special Dividend Proceeds to such
Participant’s ACE Account as provided for under Section 6.3 of ACE, the
Participant may elect to withdraw in cash (x) up to an amount equal to the
applicable Federal and state income tax rates with respect to the Matching
Credits then vesting and Shares transferred (with Fair Market Value determined
as of the December 31 immediately preceding the date of such vesting and
transfer), with respect to the vesting of Matching Credits under MAC as

20



--------------------------------------------------------------------------------



 



described in clause (i) above, and (y) up to the applicable Federal and state
income tax rates with respect to such Special Dividend Proceeds, with respect to
the crediting of Special Dividend Proceeds to such Participant’s ACE Account as
described in clause (ii) above. The payment in cash hereunder will be made on or
before April 15 to the State Taxing Authority and/or Internal Revenue Service,
as instructed by the Participant.”
     3. Pursuant to Section 9.1(a) of ACE, the Company hereby amends Section 8.7
of ACE by deleting Section 8.7 in its entirety and inserting in lieu thereof and
in substitution therefor the following:
“Share Purchase – It is the intent of the Sponsoring Company to accommodate
requests from Participants that the Sponsoring Company purchase Shares that such
Participants offer for sale to the Sponsoring Company upon such Participants’
withdrawal from ACE. However, the Sponsoring Company shall not have any
obligation to purchase such Shares. In making the determination whether to
purchase such Shares, the Sponsoring Company may consider, among other factors,
(i) the availability under or limitations imposed by any credit agreement or
other debt instrument to which the Sponsoring Company may be subject and
(ii) the Sponsoring Company’s capital and liquidity position, as well as such
other factors as the Sponsoring Company, in good faith, deems appropriate.
Notwithstanding the foregoing, the Sponsoring Company shall not purchase any
Shares acquired upon the vesting of MAC Credits that have been held by a
Participant for less than six months; provided, however, that this restriction
shall not apply in the case of a complete withdrawal from ACE pursuant to
Section 8.3 hereof by reason of termination of a Participant’s contractual
relationship with a Participating Agency due to such Participant’s Disability or
death. The Sponsoring Company’s purchase of Shares in a particular case will not
create any actual or implied obligation to purchase Shares in any future case.”
     4. The terms of ACE, as amended and supplemented hereby, are confirmed in
all respects and remain in full force and effect.
     5. This First Amendment is effective as of March 14, 2007.

              HealthMarkets, Inc.  
 
  By:    
 
         
 
  Name:   Peggy G. Simpson  
 
  Its:   Corporate Secretary

21



--------------------------------------------------------------------------------



 



HealthMarkets, Inc.
Agent’s Contribution to Equity Plan
(“ACE”)
Second Amendment
     This Second Amendment (this “Second Amendment”) amends that certain
HealthMarkets, Inc. Agent’s Contribution to Equity Plan as amended and restated
effective April 5, 2006, as further amended by that certain First Amendment to
the HealthMarkets, Inc. Agent’s Contribution to Equity Plan effective March 14,
2007 (as amended, “ACE”) as and solely to the extent expressly set forth herein.
Except as otherwise expressly stated in this Second Amendment, all capitalized
terms used herein shall have the meanings assigned to those terms under ACE.
     6. Pursuant to Section 9.1(a) of ACE, HealthMarkets, Inc. (the “Company”)
hereby amends Section 6.3 of ACE by deleting Section 6.3 in its entirety and
inserting in lieu thereof and in substitution therefor the following:
“Special Dividends – Notwithstanding anything in Section 6.2 to the contrary,
the Administrator shall have the authority (upon the approval of the Agent Plan
Administrative Committee) to cause the amount that a Participant would have
otherwise received in cash pursuant to a Special Dividend, if any, with respect
to Shares held in the Participant’s ACE Account at the time of such Special
Dividend (the “Special Dividend Proceeds”) to be credited to the Participant’s
ACE Account and subject to the provisions of this Section 6.3 until such time as
the Participant experiences a “Complete Withdrawal” under Section 8.3 of ACE or
is entitled to special withdrawal rights under Section 8.5 hereof. Any Special
Dividend Proceeds held in a Participant’s ACE Account shall be converted into
the nearest whole number of Shares that the Participant could have purchased
with such Special Dividend Proceeds at the Fair Market Value per Share
determined as of the applicable Special Dividend Valuation Date. Upon
declaration and designation by the Board of a Special Dividend, the
Administrator shall promptly notify each Participant of (w) the amount per Share
of such Special Dividend, (x) the expected date of payment of such Special
Dividend, (y) the Fair Market Value per Share determined as of the applicable
Special Dividend Valuation Date and (z) the whole number of Shares that a
Participant is entitled to receive pursuant to such Special Dividend. Such
Shares shall be credited to the Participant’s ACE Account promptly after such
dividends are received by the Administrator, unless the Administrator at the
direction of the Sponsoring Company, in its sole discretion, applies such
Special Dividend Proceeds to a Participant’s Debit Balance Account.”
     7. Pursuant to Section 9.1(a) of ACE, the Company hereby amends Section 6.2
of ACE by deleting Section 6.2 in its entirety and inserting in lieu thereof and
in substitution therefor the following:
“Dividends – The amount of cash dividends, if any, with respect to Shares held
in a Participant’s ACE Account shall be distributed to such Participant promptly
after the such dividends are received by the Administrator, unless the
Administrator at the direction of the Sponsoring Company, in its sole
discretion, applies such dividends to such Participant’s Debit Balance Account.”
     8. Pursuant to Section 9.1(a) of ACE, the Company hereby amends
Section 8.1(a) of ACE by deleting Section 8.1(a) in its entirety and inserting
in lieu thereof and in substitution therefor the following:

22



--------------------------------------------------------------------------------



 



     “Manner of Distribution –
(a) Upon a Participant’s withdrawal under Section 8.3, the Administrator will
deduct from the Participant’s ACE Account a number of Shares as is necessary to
discharge such Participant’s Indebtedness owing to HealthMarkets, a
Participating Agency or its Affiliates, based on the then Fair Market Value of
such Shares; provided, however, that the Administrator shall not deduct such
Shares from the Participant’s ACE Account in the event that HealthMarkets, a
Participating Agency or its Affiliates, as applicable, waives its rights to
utilize amounts vested under this Plan as collateral for Indebtedness owing to
HealthMarkets, a Participating Agency or its Affiliates. Such a waiver of
collateral rights under this Plan shall not constitute a waiver, release or
modification of any Indebtedness owed by an Agent to HealthMarkets, a
Participating Agency or its Affiliates. Any remaining Shares shall be
distributed in kind to the withdrawing Participant promptly, unless (a) such
Participant shall request in writing at the time of his or her withdrawal that
the distribution of his or her ACE Account be in cash and (b) the Sponsoring
Company shall consent (which consent may be withheld in the sole discretion of
the Sponsoring Company) to the distribution of such Participant’s ACE Account in
cash.”
     9. The terms of ACE, as amended and supplemented hereby, are confirmed in
all respects and remain in full force and effect.
     10. This Second Amendment is effective as of May 3, 2007.

                  HealthMarkets, Inc.      
 
  By:        
 
  Name:  
 
Peggy G. Simpson    
 
  Its:   Corporate Secretary    

23